*603On Petition for Rehearing.
Rabb, J.
12. Appellant’s petition for a rehearing calls the court’s attention to the fact that section twenty-two of the statute of descents (1 R. S. 1852, p. 248, §2485 R. S. 1881), under which appellant claims that the interest which the surviving husband takes in the deceased wife’s real estate shall not be subjected to her debts made subsequent to her marriage, or to debts which are liens upon her real estate, was reenacted and amended in 1891 (Acts 1891, p. 71, §3016 Burns 1908). Such an amendment was made, and the statute was reenacted in precisely the same language as it originally stood, with a proviso added, that if the wife shall have left a will, such widower may elect to take under the will. It is evident that the sole purpose of the amendment was to vest in the husband the right to elect to take under the provisions of the will made by his deceased wife, rather than under the law. It was not designed in anywise to relieve the interest he would take under the law from the payment of any debts that it was then subject to, and we think that, for the reasons set forth in the original opinion, it was never the legislative purpose to relieve the interest which a surviving husband took in his wife’s lands from the payment of any just charges against her.
Petition for rehearing overruled.